                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
    DANIEL PILGRIM                                     :              CIVIL ACTION
              Petitioner                               :
                                                       :              NO. 18-4360
                  v.                                   :
                                                       :
    PA BD. OF PROBATION &                              :
    PAROLE, et al.,                                    :
                Respondents                            :

                                                 ORDER
         AND NOW, this 1st day of October 2019, upon consideration of the Report and

Recommendation issued on August 28th, 2019, by the Honorable Linda K. Caracappa, United

States Magistrate Judge (the “Magistrate Judge”), [ECF 18], to which no objections were filed by

Petitioner Daniel Pilgrim (“Petitioner”), and after a careful and independent review of the record,

it is hereby ORDERED that:

                   1.      The Report and Recommendation is APPROVED and ADOPTED;1

                   2.      The Petition for Writ of Habeas Corpus is DENIED, with prejudice;

                   3.      There is no probable cause to issue a certificate of appealability; and

                   4.      The Clerk of Court shall mark this case CLOSED.

                                                   BY THE COURT:

                                                   /s/ Nitza I. Quiñones Alejandro
                                                   NITZA I. QUIÑONES ALEJANDRO
                                                   Judge, United States District Court

1
        As noted, Petitioner did not file any objection and/or response to the Report and Recommendation
(the “R&R”). Therefore, the R&R is reviewed under the “plain error” standard. See Facyson v. Barnhart,
2003 WL 22436274, at *2 (E.D. Pa. May 30, 2003). Under this plain error standard of review, an R&R
should only be rejected if the magistrate judge commits an error that was “(1) clear or obvious, (2) affect[ed]
‘substantial rights,’ and (3) seriously affected the fairness, integrity or public reputation of judicial
proceedings.” Leyva v. Williams, 504 F.3d 357, 363 (3d Cir. 2007) (internal quotations and citations
omitted). Here, after a thorough, independent review of the record and the R&R, this Court finds the
Magistrate Judge did not commit any error and, therefore, approves and adopts the R&R in its entirety.
